32»,@5?-6!

Samuel Wade Dooley

TDCJ No. 1075237

Huhes Unit

Rt. 2, Box 4400
Gatesville, Texas 76597

Clerk

Court of Criminal Appeals of Texas
P.O. Box 12308

Ausitn, Texas 78711

FebruarRE@E|\?E>[HN

RE: CCA WRIT NO. UNKNOWN _COURTOFCRNMNALAPPEALS
TR. CT. WRIT N . W&Ol-81397-OO-HC
0 FEB 24 2015

Dear Clerk:

Please present this "Letter Supplement to ApWBH@E@SEECBQU(SE
OBJECTIONS to Convicting €ourt's Order (Findings and Conclusions)
Recommending That Relief be Denied" to the Court.

LETTER SUPPLEMENT TO APPLICANT'S PRO SE OBJECTIONS TO
CONVICTING COURT'S ORDER (FINDINGS AND CONCLUSIONS)
RECOMMENDING THAT RELIEF BE DENIED

TO THE HONORABLE JUDGES OF THlS COURT:

The State's Response and the convicting court's Order focused

 

on appellate counsel's conduct. Thus, in an attempt to keep things
simple, Applicant's OBJECTIONS focused on appellate counsel's
conduct in relation to notifica?ion of the denial of the PRO SE
motion for rehearing. However, in his writ application, Applicant
also complained about other actions of the court of appeals in
addition to that court's failure to NOTlFY Applicant that his

PRO SE motion for rehearing had been denied. Applicant also complained
that after the rehearing was denied, the court of appeals told
Applicant the rehearing was "still pending" and considered an
invaild second, or amended, motion for rehearing. Applicant's
Ground for Relief is that all these actions of the court of appeals
misled Applicant about the true deadline to file a PDR.

These additional actions of the court of appeals further
invaildate the State's, and convicting court's, focus on the

conduct of appellate counsel. lrrespective of what appellate
counsel did in this case, or what appellate counsel can remember
about what he did, these additional actions of the court of appeals
Still worked to mislead Applicant about the true due date to file
his PDR. Even if appellate counsel took the extraordinary step
and notified Applicant of the actions of the court of appeals
after counsel's duties in this case had ceasded -- those additonal
actions of the court of appeals still would have mi§led Applicant
about the due date forthe PDR.

Therefore, the convicting court's findings do not address
Applicant's actual Ground for Relief and the findings are not
supported by the record. This Court of Criminal Appeals should

grant RELIEF based upon the current record.

espectfully Submi ted,
:§>Xw~D/Z;D(S>Jq//f

Samuel Wade`Dooley
Applicant PRO SE
SWD/swd
cc: District Clerk, District Attorney, FILE

VERIFICATION / CERTIFICATE OF SERVICE

I, Samuel Wade Dooley, TDCJ ld. No. 1075237, being presently
incarcerated in the Hughes Unit of TDCJ-CID, in Coryell County,
Texas, do declare under the penalty,of perjury that the facts
inithis Letter Supplement are true and correct and that l have
caused a copy of this Letter Supplement to be served on the Collin
County District Attorney, on the date executedbelow, by placing
it in the prison mail system to be mailed lst Class USPS.

/
EXECUTED on this the [">m day of E@/VL`_:? , 2015. _‘
` v x pa %-/ d.A»//

Samuel Wade Dooley
Applicant PRO SE
CERTIFICATE OF COMPLIANCE WlTH RULE 73

l, Samuel Wade Dooley, certify that this Letter Supplement
is 2 pages in length, for a total of 47 pages in argument prsented
to support the 11.07 writ application and oth rwise complies with
the rules to the best of my ability. See, f:§. R App. P. 73.3.
XJM/
S§muel Wade Dooley
Applicant PRO SE

 

2/6/2015 4:17 PM SCANNED

 

2/5/2015 9:19 ANl SCANNED

W401-81397~00-HC

Ex parte Samuel Wade Dooley § In the
§
§ 401st District Court

§
§ , of Collin County, Texas

Order

On this day came to be heard Applicant’s Application for Writ of
Habeas Corpus and the State’s Response. The Court finds that Applicant has
unreasonably delayed filing his writ application and that the State has been
prejudiced in its ability to respond to the writ. Moreover, Applicant’s writ
materials indicate he knew from the Court of Criminal Appeals when his
Petition for Discretionary Review was due. Accordingly, this Court
recommends that the Court of Criminal Appeals DENY Applicant’s
Application.

IT IS ORDERED that the Clerk of this Court shall send copies of the Ol'der
to Samuel Wade Dooley, 'I'DCJ# 01075237, Hughes Unit, Route 2 Box
4400, Gatesville, TX 76597, or his last known address, and the Appellate
Division of the Collin County District Attorney’s Oflice.

rr ls FURTHER oRnERED that the mishler clerk shall immediately
transmit to the Court of Criminal Appeals a copy of Applicant’s Application,
the State’s Response, and this Order. `

slGNED this 0 5 day of /=ZE, 2015.

ccA wR11 No§
TR. cT. wR11 No. w401-81397;00-Hc
iTRIAL cAUsE No. 401-81397-00

 

I_N TH_E Q_OURI , Q_F__ __ __

 

"EX""PARTI:]

GRIMINAL APPEALS OF TEXAS
SAMUEL WADE DOOLEY

WC£`/J

` AT AUST1N,1EXAS

APPLICANT' S PRO SE MOTION. TO HOLD WRIT APPLlCATION IN ABEYANCE
FOR APPLICANT TO RESP©ND TO NEW ALLE§ATIONS OF LACHES

TO THE HONORBALE JUDGES OF THIS COURT:

In its Response the STate claimed reasons for laches that
Applicant has not had an opportunity to address. True enough,
Applicant, Samuel Wade-Dooley, did extensively address laches
in his writ application (and supporting documents). However,
the State misconsdued;'and in effect replead, Applicant’s ground
for relief. Instead of addressing the court of appeals failure
to NOTIFY Applicant when the PRO SE motion for rehearing was
denied, the_State addressed appellate counsel's dutytho§fy Applicant
about the right to file a PRO SE PDR; Thus,_the State argued
for laches related to the conduct of counsel -- becuase counsel
cou¢ld not remember what happen. Applicant has not-had an opportunity
to address laches as related to the conduct.of'counsel.1 Applicant
is entitled to an opportunity to address laches as it relates
to the new allegations raised by the State.2“ See, Ex parte Smith,
No. WR-79,465-01 (Tex;Crim.App; - October l, 2014) Slip Op. pg. 14._

PRAYER
WHEREFORE, ALL CONSIDERED, SAMUEL WADE DOOLEY, the Applicant,

acting PRO SE, PRAYS this Honorable Court GRANT this motion in

held
all things and therein ORDER the writ applicationpin abeyance

and ORDER the convicting court to hold an evidentiary hearing;
AND, ANY AND ALL OTHER RELIEF THIS COURT FINDS PROPER lN THE

INTEREST'OF JUSTICE.

Respectfully Su::::yed,

Samuel Wade Dooley
TDCJ No. 1075237
Hughes Unit

Rt. 2, Box 4400

Gatesville, Texas _76597

APPLICANT PRO SE

FNl. The State' s Response was FILED on January 29, 2015 and the

3> convicting court' s "0rder" was entered on February 5 2015,
Applicant is incarcerated and this was insufficent time,
even without mail delays, for Applicant to respond to the
new allegations of laches. »

FNZ. For instance, the convicting court could obtain the Tarrant

County Jail legal mail logs from when Applicant was incarcerated

there in 2002 which would show ALL the legal mail Applicant

received from both the court of appeals and appellate_counsel.

VERIFICATION / CERTlFlCATE OF SERVICE

l ,’Samuel Wade Dooley, TDCJ No. 1075237, pre being
incarcerated in the Hughes Unit of TDGJ- ClD in Coryell County,
1@xas do declare under the penalty of perjury that the facts
in this motion are true and correct and that l have caused a
copy of this motion to be mailed to the Collin County District {
Attorney by lst Class USPS by placing in the prison mail system
on the date executed below.

EXECUTED on this the lSW( day" of E€Q`>{'gl/LAQ.”/ , 2015.
X(j zuc>/éZ“CQVW//

SA,mu {//Aoe,;D.v/>S_'/
;§WTMAVY H@O §>Z

Samuel Wade Dooley
TDCJ No. 1075237

Hughes Unit`

Rt. 2, Box 4400
Gatesville, Texas 76597

 

ATTN; Mark Adams, Chief Deputy Clerk
Clerk

Court of Criminal Appeals of Texas
P.O. Box 12308 ~
Austin, lexas 78711

February 15, 2015
RE: HOLD DOCUMENTS UNTIL TRIAL COURT FORWARDS WRIT APPLICATION
Dear Mr. Adams, ' l

l'am not sure if the trial_court has forwarded the writ
application in this case to this Court yet. The trial court
writ number is W401-81397-00-HC from the 401st District Court
in Collin County, Texas. On February 5, 201§.the trial court
entered its Order recommending that relief be denied and for
thewwrit application to be forwarded to this Court; lf the writ
application has not yet be forwarded or filed in this Court please
HOLD these documents to be FILED in that case when it is filed.

Basically, l do not trust the Collin County District Clerk
and the mail system to get the OBJECTIONS in the writ record
in time to be forwarded to this Court. So, l am mailing a copy
directly to this Court.

Thus, please find enclosed one original of the following
documents to file in this case:

1) Applicant’s PRO SE Motion to Hold Writ Application in
Abeyance for Applicant to Respond to New Allegations of
Laches;

2) Applicant’s PRO SE OBJECTIONS to Convicting Court's
Order (Findings and Conclusions) Recommending That Relief
be Denied;

3) EXHIBIT "AAA";

'4) EXHlBlT "BBB"; and,

5) EXHIBIT "CCC".

Thank you for your time and concern in this matter.

ii P‘°'i&%aq/

'Samuel Wade Doole
Applicant PRO SE

_ ccA wR1T No.
TR. cT. wR11 No. _w401-81397-00-Hc
TRIAL cAUsE No. 401-81397-00

 

lN THE COURT OF
EX PARTE

CRlMlNAL APPEALS OF TEXAS
…SAMUEEUWADEWDOOLEYMM MH_ ..1“~._ _, 11 mmm…mm……~_

c/y)c/:/`)c/:/)c/~/)891 S.W.2d 935, 944 (Tex.Crim.App.1994),
as modified by Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim.App.1997)(both cases determining that counsel's

duty is completed when he provides notice about appellate
opinion); EXHIBIT "BBB" - Applicant's`Exhibit "D" (Rule

4.5 Motion - Motion Exhibit "2"), EXHBIT "CCC" -_Applicant's
Exhibit "Q" (Bench Warrant & Job Change Slip).

The State, and thus the convicting court, appears to have misunderstood
Applicant's postion. Applicant does`not complain about the conduct
of appelate counsel and does not rely directly on Ex parte Jarrett

and Ex parte Wilson that follow the Sixth Amendment. Rahterygq¥he%

Applicant's ground for relief is that the court of appeals denied
Applicant of DUE PROCESS by its actions, or incations, when that
court failed to NOTIFY Applicant when his PRO SE motion for rehearing
was denied (and other actions). See, State's Response pg. 2.

This was a denial of DUE PROCESS under the Fourteeth Amendment
because the failure to NOTIFY prevented "meaningful access and

an adequate opportunity" for Applicant to timely file a PDR.

See, Ross v. Moffitt, 94 S. Ct. 2437, 2444, 2447 (1974), Reese v.
§tate, 877 S.W.2d 328, 331, 333 (Tex.Crim.App.1994). l

STANDARD OF REVIEW

§he convicting court's findings of fact and conclusions
of law must be §upported by the writ record (including aimplied
findings). See, Ex parte Reed, 271 S.W.3d 6983 727 (Tex.Crim.
App.2008), Ex parte Wheeler, 203 S.Wl3d 317, 325-326 (Tex.Crim.
App.2006)(implied findigs). This Court of Criminal Appeals has
a statutory duty to review the convicting court's factual findings
and legal conclusions and to reject them when they are not supported
by the record. See, Ex parte Simpson, 136 S.W.3d 660, 668-669
(Tex.Crim.App.ZOOh).

BACKGROUND

Applicant presented one ground for relief in his writ application
which was that he was denied DUE PROCESS when the court of appeals
failed to NOTIFY him that his PRO SE motion for rehearing was
denied.A Applicant also addressed why laches should not prevent
the granting of relief; to include,because it was the State of

_ 41\<>_
Tean that refused to disclose material evidence,~that Tarrant

 

 

County Jail legal mail logs, that would demonstrate that no one
notified Applicant when his PRO SE motion for rehearing was denied.
See, Writ application - Ground Two. And, Applicant also explained
that he had just recently discovered internal court documents

from the court of appeals and this Court of Criminal Appeals.
These internal court documents\disclose.that the court of appeals
did not NOTIFY Applicant and the deadline for when this Court
considered the PDR was due. EXHIBIT "AAA" - Applicant's Exhibit "K";
Applicantls Exhibit "G".

The State responded with affidavits from appellate counsel

and TDCJ. Appellate counsel did not review the writ application
in order to make his affidavit; ratheg counsel relied upon an
unnamed person's (false) representation that the writ application
complained that counsel had failed to notify Applicant of the
right to file a PRO SE motion for rehearing or PRO SE PDR. See,
State's Exhibit "A" - Affidavit of Appellate Counsel. Appellate
counsel further stated that he could not recall for certain
if he notified Applicant "about these things" (the right to file
PRO SE pleadings). Nevertheless, the writ record does demonstrate
that appellate counsel did indeed notify Applicant about his
right to file a PRO SE motion for rehearing or PRO SE PDR on
July 3, 2002 and "closed" his file in this case on that date.
EXHIBIT "BBB" - Applicant's Exhibit "D" (Rule 4.5 Motion e Motion
Exhibit "2"). Thus, appellate counsel's affidavit does not-address
whether counsel notified,:or.had a practice to.notify, Appllicant,
after he closed his file in the case, when the court of appeals

denied the PRO SE motion for rehearing; Moreover, the-affidavit

from TDCJ is immaterial to this case because the writ record

demonstrates that at the time the PRO SE motion for rehearing
was denied, Applicant was not incarcerated in TDCJ but'was incarcerated
in the Tarrant County Jail. EXHIBIT "CCC" - Applicant's Exhibit "Q"
(Bench Warrant & TDCJ Job Change Slip).
Therefore, in its response the State calimed prejudice in
its ability to respond to the writ application. See, State's
Responcejpg,2-3. The State seemed to believe that the PDR was
due on Septemeber 2, 2002 pursuant to a moot extension of time
granted by this Court of Criminal Appeals. Thus, the State totally
ignored Applicant's ground that the court of appeals failed to
NOTIFY Applicant when his PRO SE motion for rehearing was denied.
Yet, this Court of Criminal Appeals considered the PDR due 30
days after the court of appeals failed to NOTIFY Applicant that
the PRO SE motion for rehearing had been deniedz EXHIBIT "AAA" -
Applicant's Exhibit "K"_(lnternal Court Docket Sheet - 11/14/2002)l
The convicting court signed and entered the proposed Order
provided by the State. The convicting court signed this Order
On February 5, 2015, just 5_working days after the State filed
its Response. Applicant learned of the convicting court's Order
when Applican€$Dad looked it up on the lnternet. (At the time
of writing these OBJETIONS Applicant has not received a copy
of the Order from the Collin County District Clerk nor the 401$t

District Court.) These OBJECTIONS follow. See, Tex. R. App. P., 73.%{€”§)
RULES RESTART DEADLINE TO FILE PDR (WHEN REHEARING lS DENIED)

ln its Response the State claimed that:

"[T]he Court of Criminal Appeals Docket Sheet,
[notes] that Court granted Applicant's pro se motion
for extension of time to file his Petition for

Discretionary Review on July 19, ZOQL, with the note

"NFE", which means no further extensions would be

permitted by the Court, thus indicating that Applicant

knew when his PDR was due." '

See, State's Respons, pg. 3. This led to the convicting court's
finding that:
"Applicant's writ materials indicate he knew
from the Court of Criminal Appeals when his Petition
for Discretionary Review was due."
This finding is not supported by the record.

lt is not in dispute that Applicant knew this Court granted
him an extension until Spetember 2, 2002 to file a PDR. Howeverz
after that extension was granted, the 5th District Court of Appeals
legally allowed Applicant to file a PRO SE motion for rehearing.1
Applicant's Exhibit FD" (COA Order -- 08/05/2002). When the
court of appeals denied the motion for rehearing, Rule 68.2(a)
of the Texas Rules of Appellate Procedure operated to restart
the time limit, or deadline, to file a PDR. Thus, the prior
deadline set by the extension, that Applicant was aware of, was
moot (and did not matter anymore).

Rather, as the writ record demonstrates, this Court of Criminal
Appeals considered the PDR due 30 days after the court of appeals
failed to NOTIFY Applicant that his PRO SE motion for rehearing
was denied. ExH1B11 "AAA" - Applicant'§_sxhibit "K" (Internal
Court Docket Sheet - 11/14/2002 "Remarks"). The PDR was due
on October 7, 2002. This is the deadline for which Applicant
was unaware as a result of the actions, or inactions, of the ,

5th District Court of Appeals. Nothing in the_record even tends

to support the finding that Applicant knew when his PDR was due.

 

l. See, Tex. R. App. P., 4.5. This rules allows the court of appeals to

grant a litigant additonal time to file a motion for rehearing when
the litlgant was not timely notifed of the court of appeals Opinon.

DUTY OF APPELLATE COUNSEL ENDED WHEN HE CLOSED HIS FILE IN THE CASE

C~ _"\5 :m~

_`;g_its Response the State claimed prejudice in its ability

 

to respond to the writ applicant because appellate counsel had
disposed of his files.2 See, State's Response, pg; 2-3. Further,
the State misrepresented appellate counsel's affidavit, claiming
that the affidavit addressed the ground for relief about nomtification
of the denial of_the PRO SE motion for rehearing. Appellate
counsel's affidaivt only addressed whether counsel notified Applicant
about the right to file a PRO SE motion for rehearing or PRO SE
PDR. See, State's Exhibit "A" - Affidavit of Appelate Counsel.
Nevertheless, the_convicting court accepted the State's arguement
and found that, "the State has been prejudiced in its ability
to respond to the writ." This finding is not supported by the record.
writ Primarly, as just mentioned, appellate counsel does NOT
address in his affidavit whether he remembers if he did, or would
have, notified Applicant of the denial of the PRO SE motion for
rehearing. .Rather, while admitting that he did not review the
writ applicationj counselistates that someone told him the writ
application complained that counsel did not notify Applicant
of the right to file a PRO SE motion for rehearing or a PRO SE
PDR. esee, state'$ Exhibit "A"'= Affidaivt of Appellate counsel.
Thus, the record does not support that the State proved prejudice
in its\ability to respond to the writ application.

ln fact, the record demonstartes that appellate counsel

did notify Applicant of the right to file a PRO SE motion for

 

2. lt appears the State has agreed¢§ with Applicant that because Ex parte
Perea should not be applied retroactively to this case that the old
Standards from Ex parte Carrio apply.’ Applicant will use the old standard

here wh§re the tate %se it and later on Applicant will address the new
standar s from x par e erez. ) _ )

92
rehearing or PROAPDR. lndeed, on July 3, 2002 appellate counsel

notfied Applicant that "there is no room for any,.. motions for
re-hearing or petitions for discretionary review" and that counsel
was "closing [his] file in your case." EXHIBlT/"BBB" - Applicant's
Exhibit "D" (Rule 4.5 Motion - Motion Exhibit "2").` Appellate
counsel provided Applicant with a copy of the court of appeals
Opinion and made the decision not to help Applicant file a PDR.
Once appellate counsel did that, the "attorney-client relationship
Conclude[d]" and "the duty of counsel end[ed]».." See, Ex parte
Jarrett, 891 S.W.Zd at 944, Ex parte Wilson, 956 S.W.2d at 27.
Appellate counsel's duti§$towards-Applicant ended on July 3,2002'
and counsel had no duty to notify Applicant when the court of …
appeals denied the PRO SE motion for rehearing on September 6, 2002.
_Surely, given the opportunity, appellate counsel would remember
wheder he took the extraordinary step to notify Applicant of
the denial of the PRO SE motion for rehearing after his duties
in the case had ceased and when it was the appellate`courtis
duty to notify Applicant. v

Yet, whether or not counsel can specially remember what
he did -- that fact, in and of itself, is insufficent to invoke
the doctrine of laches. When this Court expanded its use of
the doctrine of laches in post-convction habeas corpus applications,
this Court adopted Texas' common law approach to laches.3 See,
Ex parte Perez, 398 S.W.3d 206, 215 (Tex.Crim.App;2013). Texas'

common law standards for laches requires the State to prove by

 

3. By addressing the new standards Applicant does not waive his arguemnt
' that because Ex parte Perez can not be applied retroactively to this
case that the old standards from Ex parte Carrio must be applied. lndeed,
under Ex parte Carrio the State must prove a particlularized showing of
prejudice, which could include that "'there are no other sources from which
the state can obtain the requisite information.'" See, Perez, 398 S.W.3d 5
at 212 n.6. Such as,in this case,the Tarrant County Jail_legal mail logs

that would also prove whether appellate counsel notified Applicant of the
denial of the PRO SE motion for rehearing.

a preponderance of the evidence both unreasonable delay and prejudice
resulting from that delay. ld. at 210 n.3. Nothing in the record
proves any prejudice whatsoever. However, even if a minimal

` amount of prejudice were evident, that claimed prejudice still
does not outweigh the justifiable excuses for the passage of
time presented by Applicant. See, ld. at 217. Moreover, that
minimal prejudice is not the type of "material prejudice" necessary
to invoke the doctrine of laches to prevent relief. See, ld. at 218.

Applicant's reasons for the passage of time included that

the State has refused to disclose the Tarrant County Jail legal
mail logs. These legal mail logs would disclose; not only that
the court of appeals failed to NOTIFY Applicant about the denial
d§ his PRO SE motion for rehearing, but also that appellate counsel
did not notify Applicant of that action. Thus, for the same-
reason that the State's refusal to disclose this material evidence
is a justifiable excuse for the passage of time as related to
the actions of the appellate court -- whether appellate counsel
can remember if he took the extraordinary step of notifing Applicant
can not be heldagainst Applicant.' See, State v. Munoz, 991 S.W.Zd 818,
822, 825 (Tex.Crim.App.1999); See also, Ex parte Perez, 398 S.W.3d
at 217 (following speedy trial analysis).h- lnteresting, despite
Applicant's complaints in the writ application about the State's
refusal to disclose the Tarrant County Jail legal mail logs --
the State has continued to fail to disclose them (or even that
they, like the TDCJ logs, no longer exist). One must wonder

why the State has never disclosed these records?

NOT lNCARCERATED_lN TDCJ AT TIME REHEARING WAS DENlED,

ln its response the State also claimed prejudice because

TDCJ did not retain mail logs from 2002 to show whether, "Applicant

received requiste notice in 2002." Yet, Applicant was incarcerated
in the Tarrant County Jail when the court of appeals failed to
NOTIFY Applicant that his PRO SE motion for rehearing had been
deni€d~ See, EXHIBIT "CCC" - Applicant's Exhibit "Q" (Bench
Warrant & TDCJ Job Change Slip). The TDCJ records are wholly
immaterial to the resolution of this case. Yet, the convicting
court accepted the State's arguement and found that "the State

has been prejudiced in its ability to respond to the writ."

This finding is not supported by the record.

On July 3, 20023 appellate counsel wrote Applicant in TDCJ.
EXHIBIT "BBB" - Applicant's Exhibit "D" (Rule 4.5 Motion - Motion
Exhibit "2"). However, on August 21, 2002, the TarranthOunty
Sheriff executed a Bench Warrant and took custody of Applicant
in the Tarrant County Jail. EXHIBIT "CCC" - Applicant's Exhibit "Q"
(Bench Warrant). On August 28, 2002, the court of appeals was

.notified of Applicant's change of address to the Tarrant Cdunty

Jail. Applicantds Exhibit "F" (Notice of Change of Address).
Thereafter, on September 6, 2001the 5th District Court of Appeals
denied Applicant's PRO SE motion for rehearing. Applicant's

Exhibit "E" (COA Order - 09/06/2002). On September 19, 2002

the court of appeals received pleadings from Applicant from the
Tarrant County Jail and on October 4, 2002 the court of appeals

mailed an Order to Applicant at the Tarrant Coun§§ljail (that
Applicant received). Applicant's Exhibit "H" (COA Order - 10/04/2002
& AMENDED PRO SE motion for rehearing). Finally, on-December 18, 2002
TDCJ completed "processing" Applicant back into TDCJ and assigned

him to a regular prison job. EXHIBIT`"CGC" - Applicant's Exhibit "Q" -

(TDCJ Job Change Slip).

4. Remembering that in speedy trial claims it was the State's passage of
-time that had to be explained and reasons for the State's passage of
time would necessary correspnd to the Applicant's reasons for the passage
of time,

Thus, the record is clear that at the time the 5th District'
Court of Appeals denied the PRO SE motion for rehearing (and

when the PDR was due) Applicant was incarcerated in :§§t Tarrant_
County Jail. Therefore, the record does not support the convicting

court's finding that TDCJ's failure to retain mail logs from

2002 prejudiced the State's ability to respond to the writ application.
CONCLUSION

Neither the.State nor the convicting court have actually
addressed the specfic ground for relief in the writ application.
Applicant's ground relies upon the DUE PROCESS Clause of the
Fourteeth Amendment to the U.S. Consitution. Nothing in the€
writ application makes any reference to the Sixth Amendment or
any complaints against appellate counsel. Thus, the convicting
court was incorrect to focusa on the conduct of appellate counsel.
Indeed, at the time_when the court of appeals failed to NOTIFY
Applicant of the denial of the PRO SE motion for rehearing, appellate
counsel's duties in the case had ceased. The inability to`confimm
any facts about the conduct of counsel could never prejudice
the State in this case. And, certainly, it would not be material
prejudice that would outweigh the State§s refusal to disclose
the very evidence that is needed to demonstrate that no one notified
Applicant when his PRO SE motion for rehearing was denied. ln
fact, the State has still refused to disclose this material evidence --
the Tarrant County Jail legal mail logs.

The convicting court's Order (Findings, Conclusion, and'

guwpo¥el _ _
Recommendations) is not support@eé by the record. Thls Court of

Criminal Appeals should hold that Applicant is entitled to RELIEF

based upon the present record. Alternatively, this Court should

hold the case in abeyance and require the convicting court to
hold an evidentary hearing (and enter appropriate findings).

Respectfully Submitted,

XY,",§ /wo»\/

SSamhel Wade Dooley

TDCJ No. 1075237

Hughes Unit

Rt. 2, Box 4400
Gatesville, Texas 76597

APPLICANT PRO SE

VERIFICATION BY INMATE DECLARATFON

l, Samuel Wade Dooley, TDCJ No. 1075237, being presently
incarcerated in the Hughes Unit of TDCJ-CID in Coryell County,
Texas, do declare under the penalty of perjury that the facts
in these OBJECTIONS are true and correct to the best of my belief.

, h '
EXECUTED oh this the \S` day sf l;€a¢w»ci , 2015.

edU&/

Samuel Wade Dooley
.Applicant PRO SE

CERTIFICATE OF SERVICE (TO STATE AND COURT)

I, Samuel Wade Dooley, certify that l have caused a copy 1
of these OBJECTIONS to be mailed by lst Class USPS to the Collin
County District Attorney and the CLerk of the COurt of Criminal
Appeals, by placing it in the prison mail system, on this the

- §S‘“ day of. Feq,¢wm ,2015.

xhdih/ `

Samuel Wade Dooley
Applicant PRO SE

CERTIFICATE OF COMPLAINCE WlTH RULE 73

l, Samuel Wade Dooley, certify that these PRO SE OBJECTIONS
are 10 pages in length, for a total of 45 pages in arguemnt presented
to support this 11.07 writ applcation, and otherwise complaies
with the rules to the best of my ability; See, Tex. R. App.P.,

73.3; Tex. R. A .`P. 73.1. v
' pp shirt /M&¢Z

Samhel Wade DooIey
Applicant PRO SE

CCA WRIT NO.
TR. CT. WRIT NO. W401-81397-00-HC
TRIAL CAUSE NO. 401-81397-00

 

lN THE COURT OF
'EX PARTE

CRIMINAL`APPEALS OF TEXAS
SAMUEL WADE DOOLEY

(/.`/>¢/.`/J(/J>f/.`/>f/.`/>

AT AUSTIN, TEXAS
EXHIBIT "AAA"

Excert from:

Applicant's Exhibit "K"

lnternal Court Docket Sheet from Court of Criminal Appeals

%%"Remarks" on 11/14/2002 show due date for PDR%*

 

Court of Criminal Appeals Docket Sheet Report Printed On:

 

 

 

CCA Version 2.4.8,1 . .
case Numbsr: PD-1250-02 5/22'2014 126-30 P'V'
5l1l2014 To 5l22l2014
Petitloner: Appellant Reeord Filed: 11/14/2002
Style: DOOLEY. SAMUEL WADE Motlon Fl|ed:
vs:
Origlnal Proceeding: No . Case Type: PDR Case Priority: Regu|ar Locatlon: CCA Locations - COA
Defendant in Jail: Yes Bond: Punishment: 45 YRS
Of'fense: AGGRAVATED SEXUAL ASSAULT Enhancement:
Offense Code: 22.021 Offense Type: Aggravated Sexual Assau|t

Remarks: COA Opinion - AFF 06-04-02

 

 

 

 

Trial Court lD: 320430401
County: Collin
Trlal Court Name: 401ST D|STRICT COURT
Trlal Court Case Number: 401-81397-00
Trial Court Judge: MARK JOSEPH RUSCH
Trial Court Reporter:
Court of Appeals Case: 05-01-01172-CR
COA Oplnlon: AFF 06~04-02
Contents: EXT PDR. CR, RR (5 VOLS), BR, S BR, PSMFREH
Remarks: Pre-conversion Trial Court Judge: MARK JOSEPH RUSCH

m 4 ~ v

 

 

 

 

 

 

Pagy Tyge Par_ty Name
APP DOOLEY. SAMUEL WADE

    
     

 

 

Regresentative Type Regresentative Name Bar Number Date On Date 0
lNM Samuel W. Dooley 01/01/1980

Pagy Tyge Pagy Name

sTA ' sTATE oF TExAs

 

      

 

.,~ ‘, ’1'/:‘

 

 

  

 

Representatlve Tyge Regresentatlve Name Bar Number Date On Date Off
DAT John Roach 01/01/1980

 

. 'n¢¢reéifé?l.€vi*f" .;' Ass°¢'afd

 

 

 

 

 

 

 

  

 

     

 

 

 

 

 

 

lnterested

lnterested Entity Name E_l'\¢_iy_TY.L€ Bar Number Notlce? Date On Date Off Remarks

Samuel W. Dooley lNM Yes 01/01/1980

Tom O'Conne|| \' DAT Yes 01/01/1980

Lisa Matz CLK Yes 01/01/1980

EF¢">'ée'

. w l
Event Date Event Descrigt|on DisgositlonTyge Ora| EnBanc Subm|ssionTyge Submlssion Process
7/19/2002 EXT PDR FlLED PRO SE No
*'"’ Remarks:
7/19/2002 EXT PDR DISP/NF|PRO SE GRANTED No

**" Remarks:

Page 1

 

 

 

 

 

 

 

""* Remarks:

` Court of Criminal Appeals Docket Sheet Report Printed On:
`_ CCA Version 2.4.6.1 - -
l case Number: PD-1250-02 5/22/2°14 126-30 PN'
5l1/2014 To 5l22l2014
Petitioner= Appellanf Record Flled: 11/14/2002
sryle: DOOLEY. SAMuEL WADE Motlon Flled:
VS:
8/29/2002 MoTloN FlLED PRo sE No
w Remarks: Location: CLK MOTION FOR cCA To TAKE JuchlAL NoTlcE oF PRocEEDlNGS lN coA
9/5/2002 MOTION D|SP PRo sE DEN|ED No
*~* Remarks: Location: HPB MoTloN FoR ccA To TAKE JUchlAL NoTlcE oF PRocEEDlNGS lN coA
11/14/2002 PDR FlLED PRo sE No

Location: CLK UNT|MELY FlLED (COA OP 6-4-02; PSMFREH DEN 9~6-02; PDR DUE 10~7-02; PDR CERT OF SERV 11-1-02; FlLED lN
COA 11-4-02; PSTMRK 11-1-02; 2ND PSMFREH DEN 10-4-02 `_'

 

 

 

 

 

 

 

11/14/2002 PDR FlLED PRO SE No
"'* Remarks: `

11/20/2002 PDR D|SP PRO SE UNT|MEL¥ No

*"' Remarks:

11/20/2002 PDR D|SP PRO SE UNT|MELY No

*** Remarks:

12/6/2002 F|NAL DlSP/UNT|MPRO SE UNT|MELY No

*"" Remarks:

112/2003 REH RECD/UNT|M|PRO SE No

"** Remarks: Location: CLK MFREH DUE 12-05-02; MFREH POSTMARKED 12-28-02; UNT|MELY FORWARDED TO COA TO BE PLACED |N RECORD
1/21/2003 MOT|ON RECE|VE|PRO SE RECE|VED No

'*' Remarks:

Location: CLK MOT|ON TO TAKE ACT|ON ON PRO SE MOTION FOR REHEAR|NG SENT TO COA

 

 

1/21/2003 MOT RECONS|DEFPRO SE RECE|VED No
""’" Remarks:
1/27/2003 MOT|ON FlLED PRO SE No

**" Remarks:

Location: CLK MOT TO RE|NSTATE APPEAL/DlSCRET|ONARY REVIEW W|TH PET|T|ON DUE TO NO OFF|ClAL ORDER |SSUED ON
D|SM|SSAL AND/ORLATE |SSUANCE NOT|C_E OF ORDER OF D|SM|SSAL

 

 

 

1/27/2003 _MOT|ON D|SP PRO SE DEN|ED No
*"* Remarks:
2/6/2003 REHEAR EXT MOT PRO SE NOACTION No
**" Remarks:‘
2/14/2003 MOT|ON RECE|VE|PRO SE No

**"’ Remarks:

Location!;CLK APP'S PRO SE PET|TION FOR EN BANC RECONS|DERAT|ON OF H|S MOT|ON TO RE|NSTATE APPEAL/PDR AND
RELATED RELIEF - FORWARDED TO COA

 

3/7/2003

STAY MANDAT MC PRO SE No

Page 2

 

\ Docket Sheet Report Printed On: `

 

 

 

 

Case Number: PD-1250-02 522/2014 1:26:30 PM
5I1l2014 To 5l22l2014
Petltloner: Appel|ant Record Filed: 11/14/2002
Style: DOOLEY. SAMUEL WADE Motlon F|led:
vs:

*** Remarks:

3/28/2003 STAY MANDAT MC PRO SE DEN|ED ~ No

*** Ren‘larks:' /

 

 

 

 

 

 

 

Calendar Date Seg Reason Set En Banc Ogin|onComments
STORED 12/12/2002 RETURNED COA

Page 3

CCA WRIT NO.
TR. CT. WRIT NO. W401-81397-00-HC
TRIAL CAUSE NO. 401481397-00

 

1N‘1HE coUR1 oF ii;§;
Ex PARTE
.:::cRLM1NAL APPEALS oF'TExAs

C/.`/J¢/.`/>C/.`/>¢/"/Jf/.`/>

SAMUEL WADE DOOLEY
» AT AUSTIN; TEXAS

EXHlBlT`"BBB"

Excert from:

Applicantls Exhibit "D"

Letter DATED July 3, 2002 from Appellate Counsel to Applicant

%%Date when appellate counsel’s duty in case ceased%%

ZXH\&` \r "a\"

David K. Haynes
Attorney At Law
201 South McDonald Street, Suite A
McKinney, Texas 75069-5624
(972) 542-1793/
(972) 562-6600 (Metro line)

l

July 3, 2002 -

Mr. Samuel W. Dooley
TDCJ ID No. 1075237
Ferguson Unit

12120 Savage Drive
Midway, Texas 75852

Re: Dooley v. State _
Cause No_ 05-01-01172-CR
Our file No. 6545

Dear Mr. Dooley: `

I was surprised to receive your faxed letter of June 28, since the Court of Appeals
decided your case on June 4. My records show that we sent you copies of the Opinion
and the Judgment on June 6.

)

This is the reason I didn’t reply to your lengthy correspondence about the
proposed reply brief; by the time I received it, there was no point in filing a reply brief,
since the case was already decided. The reply brief would have added nothing to your
appeal; the court already knows that you disagree with the state’s point of view.

l

As l read the opinion, there is no room for any additional post-conviction
proceedings in the form of motions for re-hearing or petitions for discretionary review. As
I have told you since the beginning, anyone who is trying to overturn the result of a
voluntary open plea of guilty has an impossible task on his _or her hands. I am closing my
file in your case. Good luck in the future. I enclose additional copies of the opinion and
judgment of the court of appeals

Very truly yours,

is has

David K. Haynes

DKH:id

CCA WRIT NO.
TR. CT. WRIT NO. W401-81397-00-HC
TRIAL CAUSE NO. 401-81397-00

 

lN THE COURT OF
EX PARTE
CRIMINAL APPEALS OF TEXAS
SAMUEL WADE DOOLEY `

c/./) w)c/./: c/:_/)

AT AUSTlN, TEXAS
ExH1BlT "ccc"

Excert from:

Applicant's Exhibit "Q"

Bench Warrant and TDCJ Job Change Slip

%%Applicant incarcerated in Tarrant C6unty Jail when rehearing denied%%

REZC lifle == ' 20000.00’ 4
»- 07 79974

CRIMINAL DISTF!ICTF{:LE)§FB\;U NU. 3
maxim coumh®
To ANY PEAcE ol=l=lcEa ol= THE m 10: l.
sTATE ol= rExAs, GREETlNesZ.tm mg 28 `

You are hereby commanddd`lo§(§:§€§b§%n§dzdy of

and him safely

THE STATE OF TEXAS
COUNTV OF TARRANT

SAMUEL UADE DOUL.EY

keep. so that you have hlm before the Honorab|e

cRIMl:Nm_ DISTFf' sEr‘TEMBER-:_j;>ooo-

 

FORM C. C. 265

 

 

No.

07'?98'?41)

 

TARRANT couer

 

WARRANT

 

THE STATE OF TEXAS
VS.
SAMUEL WADE DUGLEY
09186 FUREST LANE

DAL.|-AS T`X 0826

8 U M
lSSUGd the 291'}.\ day O

' SEF'TEMBER ' "'3¢')':)0

Ceme to hand on the a?f'/£

 

day Of`§` F¢\~v:-v'" ,¢?LE)O

and exec ted on the ,.?/JF_

day of ,¢)yw/é" , 2001

A. D.

by'Q¢/gg¢`»v§ ¢'d §ZQFL
Tarrant County, Texas,:

By L$__%:}?Deputy.

Arrest ....... $_______

Ml|eage ......

M|scellaneous . .

Oc'r 02 m
Total ....... ,

 

 

 

 

 

    

_,